Title: Orderly Book, 16 October 1758
From: Washington, George
To: 



[16 October 1758]

Camp at Stony Creek Octr 16. 1758 Monday
G. O.
Parole Winchester
The Artillery is to March to Morrow under the Escort of Colo. Washingtons Detachmt & w[ha]t Remains of the 1st B. Pensilvanians, these Troops as well as the road Cutters are to take provis. for the 20th Inclusive they are to draw bread the Meat as Soon as the Bullocks arrive, the light Horse & the Detachmt that Came from Loyal Hann[o]n with the Men of the Second Battallion of pensilvs. are to draw provisions for the 18th Inclusive & to March to morrow with Colo. Bouquet.
The 3d Battallion of Pensylvanians are to remain here with the Troops of the Lower Countys which last are to proceed to Loyal Hannon with the first convoy to reinforce the Escort.
All the falling Axes & Intrenching Tools in the Camp are to be returnd before night to the Store in the fort.
Colo. Mercer is desird to Appoint an Officer to take Charge of every thing left here.

All the Guards are to Join their Corps to morrow Morning at 7 OClock at Troop beating.
The Commanding Officers are desird to sign their provision returns for their respective Corps.
